Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claim Status
Claims 3-27 are pending. Claims 3-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/21/2022. Applicant elected the specie of the diacids in original claim 2. However, claims 1-2 have been canceled. The elected diacids of claim 2 were incorporated into new claim 21. Accordingly, claims 21-27 are under examination.
Withdrawn rejections
Applicant's amendments and arguments filed 10/27/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 112(b) rejection of claims 1-2 in the non-final mailed 08/16/2022 is withdrawn. The cancelation of claims 1-2 has overcome the rejection. 
The 102(a)(1) rejection of claims 1 and 2 as anticipated by Rahobinirina et al. (Valorization of Madagascar’s CNSL via the synthesis of one advanced intermediate (3-Pentadecylcylohexanone), Tetrahedron Letters 58, pp. 2284-2289, Published 2017) in the non-final mailed 04/28/2020, is withdrawn. The cancelation of claims 1-2 has overcome the rejection.
The following newly applied claim objections and 102 and 103(a) rejections constitute the complete set of rejections and/or objections presently being applied to the instant application. The claim objections/rejections were necessitated by amendment.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 21-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahobinirina et al. (Valorization of Madagascar’s CNSL via the synthesis of one advanced intermediate (3-Pentadecylcylohexanone), Tetrahedron Letters 58, pp. 2284-2289, Published 2017) and Rahobinirina et al. Additional Information, (pp. 1-20, Published 2017). This rejection was necessitated by amendment.
Interpretation of Claims
	Claim 21-27 are directed to a mixture of the immediately below diacids and product by process limitations which are not being given patentable weight.

    PNG
    media_image1.png
    80
    489
    media_image1.png
    Greyscale

MPEP 2113 recites ““[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Concerning claim 27, these limitations are intended use claims, These limitations are not afforded patentable weight. The MPEP 2111.02 (II) states “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. 
102 Rejection
	Rahobinirina et al. Additional Information discloses the following synthetic pathway to prepare a mixture of the currently claimed diacid (pp. 10-11 of 20).

    PNG
    media_image2.png
    270
    1247
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    438
    1267
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    337
    1239
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    423
    1247
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    259
    1238
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    297
    1238
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    250
    1233
    media_image8.png
    Greyscale

	Concerning the purity in claim 26, both the prior art and the current specification teach a white solid is obtained from recrystallisation. See Rahobinirina et al. Additional Information page 11 of 20. See the current specification page 19 first line. The prior art and the claimed methods utilize overlapping work-up steps. For example, phase separations and drying.
Due to the prior art utilizing methods employed by the current specification and both methods generating white solids after recrystallization, the product of the prior art is presumed to have the purities as currently claimed.

	Concerning the purities of the cardanol in claim 22, these are product by process limitations and are not afforded patentable weight.
	The methods of analysis in claim 26 are product by process limitations and are not afforded patentable weight.
	Concerning the intended use limitations of claim 27. These limitations are not afforded patentable weight. 

Conclusion
Claims 21-27 are rejected. No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628